IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,475



                         EX PARTE JOHN MEDELLIN, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 08-CR-3680-G IN THE 319TH DISTRICT COURT
                          FROM NUECES COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated assault

and sentenced to twenty years’ imprisonment. The Thirteenth Court of Appeals dismissed his appeal.

Medellin v. State, No. 13-09-00240-CR (Tex. App.–Corpus Christi-Edinburg, delivered Aug. 31,

2009, no pet.).

        Applicant contends that he was denied his right to appeal because he was led to believe from

court records that a notice of appeal had been filed. The trial court made findings of fact and
                                                                                                    2

conclusions of law and recommended that we deny relief. We do not agree. In Applicant’s case, there

was a “breakdown in the system.” Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006). We

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 08-CR-3680-G from the 319th Judicial District Court of

Nueces County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues.



Delivered: January 12, 2011
Do Not Publish